Exhibit 10.1
AMERICAN STATES WATER COMPANY
AMENDED AND RESTATED 2008 STOCK INCENTIVE PLAN
PERFORMANCE AWARD AGREEMENT


THIS PERFORMANCE AWARD AGREEMENT (this “Agreement”) is dated as of May 29, 2012
by and between American States Water Company, a California corporation (the
“Corporation”), and Robert J. Sprowls (the “Participant”).


W I T N E S S E T H


WHEREAS, pursuant to the American States Water Company Amended and Restated 2008
Stock Incentive Plan (the “Plan”), the Corporation has granted to the
Participant effective as of the date hereof (the “Award Date”), an award of
Performance Awards under the Plan (the “Award”), upon the terms and conditions
set forth herein and in the Plan.


NOW, THEREFORE, in consideration of services rendered and to be rendered by the
Participant, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:


1.            Defined Terms.  Capitalized terms used herein and not otherwise
defined herein shall have the meaning assigned to such terms in the Plan.
 
2.           Grant.  Subject to the terms of this Agreement, the Corporation
hereby grants to the Participant an Award with respect to an aggregate of 5,818
performance awards (subject to adjustment as provided in Section 5.2 of the Plan
(the “Performance Awards”).  The Corporation will maintain a Performance Award
bookkeeping account for the Participant (the “Account”).  The Performance Awards
shall be used solely as a device for determination of the payment eventually to
be made to the Participant if such Performance Awards vest pursuant to Section
3.  The Performance Awards shall not be treated as property or as a trust fund
of any kind.


3.           Vesting.


a.           General.  The Performance Awards shall vest and become
nonforfeitable with respect to thirty-three percent (33%) of the total number of
Performance Awards on the first Installment Vesting Date, thirty-three percent
(33%) of the total number of Performance Awards on the second Installment
Vesting Date and thirty-four percent (34%) of the total number of Performance
Awards on the last Installment Vesting Date.  The first Installment Vesting Date
shall be March 15, 2013, the second Installment Vesting Date shall be February
14, 2014 and the last Installment Date Vesting Date shall be February 14, 2015
(each an “Installment Vesting Date”).


b.           Performance Criteria Satisfaction Condition.  Notwithstanding any
provision of this Section 3, the vesting of the Performance Awards (and any
Performance Awards credited as dividend equivalents) shall be contingent upon
certification by the Committee on or prior to March 15, 2013 that the Net
Earnings of the Corporation and its subsidiaries on a consolidated basis are at
least $17,555,475 (the “Performance Criteria”) for the period commencing April
1, 2012 and ending December 31, 2012 (the “Performance Period”).


c.           Termination of Employment Prior to Vesting.  Notwithstanding
Section 3(a), the Participant’s Performance Awards (and any Performance Awards
credited as dividend equivalents) shall terminate to the extent that such
Performance Awards have not become vested prior to the first date the
Participant is no longer employed by the  Corporation or one of its
Subsidiaries, regardless of the reason for the termination of the Participant’s
employment with the Corporation or a Subsidiary; provided, however, that if the
Participant’s employment is terminated by the Corporation or a Subsidiary as a
result of the Participant’s death or Total Disability, the Participant’s
Performance Awards to the extent such Performance Awards are not then vested,
shall become fully vested as of the date of termination of the Participant’s
employment.  If the Participant is employed by a Subsidiary and that entity
ceases to be a Subsidiary, such event shall be deemed to be a termination of
employment of the Participant for the purposes of this Agreement (unless the
Participant otherwise continues to be employed by the Corporation or another of
its Subsidiaries following such event).
 
 
 
1

--------------------------------------------------------------------------------

 
 
d.           Termination of Performance Awards.  If any unvested Performance
Awards are terminated under Section 3(b) or 3(c), such Performance Awards (and
any Performance Awards credited as dividend equivalents) shall automatically
terminate and be cancelled as of the applicable termination date without payment
of any consideration by the Corporation and without any other action by the
Participant or the Participant’s beneficiary or personal representative, as the
case may be.
    
e.           Early Vesting Upon Change in Control.  Notwithstanding Section
3(a), the Participant’s Performance Awards (and any Performance Awards credited
as dividend equivalents), to the extent such Performance Awards are not then
vested, shall become fully vested upon the occurrence of a Change in Control.


4.           Continuance of Employment.  The vesting schedule requires continued
employment or service through each applicable vesting date as a condition to the
vesting of the applicable installment of the Award and the rights and benefits
under this Agreement.  Partial employment or service, even if substantial,
during any vesting period will not entitle the Participant to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment or services.


Nothing contained in this Agreement or the Plan constitutes an employment or
service commitment by the Corporation, affects the Participant’s status as an
employee at will who is subject to termination without cause, confers upon the
Participant any right to remain employed by or in service to the Corporation or
Subsidiary, interferes in any way with the right of the Corporation or any
Subsidiary at any time to terminate such employment or services, or affects the
right of the Corporation or any Subsidiary to increase or decrease the
Participant’s other compensation or benefits.  Nothing in this paragraph,
however, is intended to adversely affect any independent contractual right of
the Participant without his or consent hereto.
 
5.           Dividend and Voting Rights.


a.           Limitation of Rights Associated with Performance Awards.  The
Participant shall have no rights as a shareholder of the Corporation, no
dividend rights (except as expressly provided in Section 5(b) with respect to
dividend equivalent rights) and no voting rights, with respect to the Awards and
any Common Shares underlying or issuable in respect of such Awards until such
Common Shares are actually issued to and held of record by the Participant.  No
adjustments will be made for dividends or other rights of a holder for which the
record date is prior to the date of issuance of the Common Shares.


b.           Dividend Equivalents.  The Participant shall be entitled to receive
dividend equivalents in the form of additional Performance Awards with respect
to the Awards credited to his or her Account as the Corporation declares and
pays dividends on its Common Shares in the form of cash.  The number of
Performance Awards to be credited to the Participant’s Account as a dividend
equivalent will equal (1) the per share cash dividend to be paid by the
Corporation on its Common Shares multiplied by the number of Awards then
credited to the Participant’s Account on the record date for the dividend
divided by (2) the Fair Market Value of the Common Shares on the related
dividend payment date.  Performance Awards credited as dividend equivalents will
become vested to the same extent as the Awards to which they relate.  For
purposes of clarity, no dividend equivalents shall be credited for a dividend
record date with respect to any Awards that were paid or terminated prior to
such dividend record date.


6.           Timing and Manner of Distribution.


a.           General.  On or soon as administratively practicable following each
Installment Vesting Date pursuant to Section 3(a), but in no event later than
March 15 of the year following the Installment Vesting Date, the Corporation
shall deliver to the Participant a number of Common Shares equal to the number
of Performance Awards subject to this Award that become vested on such
Installment Vesting Date (including any Performance Awards credited as dividend
equivalents with respect to such vested Performance Awards), unless such
Performance Awards terminate prior to such Installment Vesting Date pursuant to
Section 3(b) or 3(c).
 
 
2

--------------------------------------------------------------------------------

 
 
b.           Payment of Performance Awards upon Termination of Employment as a
Result of Death or Disability or upon a Change in Control.  Notwithstanding
Section 6(a), upon a termination of the Participant’s employment as a result of
his or her death or Total Disability or upon the occurrence of a Change in
Control, the Corporation shall deliver to the Participant a number of Common
Shares equal to the number of Performance Awards subject to this Award that
become vested in accordance with Section 3 (including any Performance Awards
credited as dividend equivalents with respect to such Performance Awards) as
soon as administratively practicable following such termination of employment or
a Change in Control, as applicable (but in no event later than March 15 of the
year following the year in which such termination of employment or a Change in
Control occurs).


c.           Termination of Performance Awards Upon Payment.   A Performance
Award will terminate upon the payment of that Performance Award in accordance
with the terms hereof, and the Participant shall have no further rights with
respect to such Performance Award.


d.           Form of Payment.  The Corporation may deliver the Common Shares
payable to the Participant under this Section 6 either by delivering one or more
certificates for such shares or by entering such shares in book entry form, as
determined by the Corporation in its discretion.


7.           Restrictions on Transfer.  Neither the Award, nor any interest
therein or amount or shares payable in respect thereof may be sold, assigned,
transferred,  pledged or otherwise disposed of, alienated or encumbered, either
voluntarily or involuntarily.  The transfer restrictions in the preceding
sentence shall not apply to (a) transfers to the Corporation, (b) transfers by
will or the laws of descent and distribution, or (c) transfers pursuant to a
QDRO order if approved or ratified by the Committee.
 
8.           Adjustments Upon Specified Events.  Upon the occurrence of certain
events relating to the Corporation’s stock contemplated by Section 5.2 of the
Plan, the Committee shall make adjustments if appropriate in the number of
Performance Awards then outstanding and the number and kind of securities that
may be issued in respect of the Award.
 
9.           Tax Withholding.  Upon the vesting and/or distribution of Common
Shares in respect to the Performance Awards, the Corporation (or the Subsidiary
last employing the Participant) shall have the right at its option to (a)
require the Participant to pay or provide for payment in respect of cash of the
amount of any taxes that the Corporation or any Subsidiary may be required to
withhold with respect to such vesting and/or distribution, or (b) deduct from
any amount payable to the Participant the amount of any taxes which the
Corporation or any Subsidiary may be required to withhold with respect to such
vesting and/or distribution.  In any case where a tax is required to be withheld
in connection with the delivery of Common Shares under this Agreement, the
Committee may, in its sole discretion, direct the Corporation or the Subsidiary
to reduce the number of shares to be delivered by (or otherwise reacquire) the
appropriate number of whole shares, valued at their then Fair Market Value (with
the “Fair Market Value” of such shares determined in accordance with the
applicable provisions of the Plan), to satisfy such withholding obligation at
the minimum applicable withholding rates.
 
10.           Notices.  Any notice to be given under the terms of this Agreement
shall be in writing and addressed to the Corporation at its principal office to
the attention of the Secretary, and to the Participant at the Participant’s last
address reflected on the Corporation’s records, or at such other address as
either party may hereafter designate in writing to the other.  Any such notice
shall be given only when received, but if the Participant is no longer an
employee of the  Corporation, shall be deemed to have been duly given by the
Corporation when enclosed in a properly sealed envelope addressed as aforesaid,
registered or certified, and deposited (postage and registry or certification
fee prepaid) in a post office or branch office regularly maintained by the
United States Government.


11.           Plan.  The Award and all rights of the Participant under this
Agreement are subject to, and the Participant agrees to be bound by, all of the
terms and conditions of the provisions of the Plan, incorporated herein by
reference.  In the event of a conflict or inconsistency between the terms and
conditions of this Agreement and of the Plan, the terms and conditions of the
Plan shall govern.  The Participant agrees to be bound by the terms of the Plan
and this Agreement.  The Participant acknowledges having read and understood the
Plan and this Agreement.  Unless otherwise expressly provided in other sections
of this Agreement, provisions of the Plan that confer discretionary authority on
the Committee do not (and shall not be deemed to) create any rights in the
Participant unless such rights are expressly set forth herein or are otherwise
in the sole discretion of the Committee so conferred by appropriate action of
the Committee under the Plan after the date hereof.
 
 
3

--------------------------------------------------------------------------------

 
 
12.           Entire Agreement.  This Agreement and the Plan together constitute
the entire agreement and supersede all prior understandings and agreements,
written or oral, of the parties hereto with respect to the subject matter
hereof.  The Plan and this Agreement may be amended pursuant to Section 5.6 of
the Plan.  Such amendment must be in writing and signed by the Corporation.  The
Corporation may, however, unilaterally waive any provision hereof in writing to
the extent such waiver does not adversely affect the interests of the
Participant hereunder, but no such waiver shall operate as or be construed to be
a subsequent waiver of the same provision or a waiver of any other provision
hereof.
 
 
13.           Limitation on Participant’s Rights.  Participation in the Plan
confers no rights or interests other than as herein provided.  This Agreement
creates only a contractual obligation on the part of the Corporation as to
amounts payable and shall not be construed as creating a trust.  Neither the
Plan nor any underlying program, in and of itself, has any assets.  The
Participant shall have only the rights of a general unsecured creditor of the
Corporation, with respect to amounts credited and payable, if any, with respect
to the Performance Awards, and rights no greater than the right to receive the
Common Shares as a general unsecured creditor with respect to such Awards, as
and when payable hereunder.
 
 
14.           Counterparts.  This Agreement may be executed simultaneously in
any number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.


15.           Section Headings.    The section headings of this Agreement are
for convenience of reference only and shall not be deemed to alter or affect any
provision hereof.
 
 
16.           Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of California without
regard to conflict of law principles thereunder.


17.           Construction.    It is intended that the terms of the Award will
not result in the imposition of any tax liability pursuant to Section 409A of
the Code.  This Agreement shall be construed and interpreted consistent with
that intent.


18.           Recoupment.   The Award under this Agreement and the Common Shares
received by the Participant upon the vesting of the Award, or the value,
proceeds or other benefits received by the Participant upon the sale of such
Common Shares, shall be subject to the  Corporation’s Policy Regarding
Recoupment of Certain Performance-Based Compensation Payments, as it may be
amended from time to time, or as otherwise required by law.


19.           Section 409A.  This Agreement is intended to be exempt from, or in
the alternative comply with, Section 409A and the interpretative guidance
thereunder, and shall be administered and interpreted accordingly.


IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed on
its behalf by a duly authorized officer and the Participant has hereunto set his
or her hand as of the date and year first above written.
 
 
4

--------------------------------------------------------------------------------

 
 

 
AMERICAN STATES WATER COMPANY, a California corporation
       
By:
         
Print Name:
         
Its:
         
PARTICIPANT
             
Signature
 
             
Print Name

 
 
5

--------------------------------------------------------------------------------

 
 
CONSENT OF SPOUSE


In consideration of the execution of the foregoing Performance Award Agreement
by American States Water Company, I, ________________________, the spouse of the
Participant therein named, do hereby join with my spouse in executing the
foregoing Performance Award Agreement and do hereby agree to be bound by all of
the terms and provisions thereof and of the Plan.


Dated: ______________________________



 
____________________________________
 
Signature
     
_____________________________________
 
Print Name

 
6